Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


3-26-2007

USA v. Hairston
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-3727




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"USA v. Hairston" (2007). 2007 Decisions. Paper 1427.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1427


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                      NOT PRECEDENTIAL

             UNITED STATES COURT OF APPEALS
                  FOR THE THIRD CIRCUIT


                            No. 05-3727


                 UNITED STATES OF AMERICA,


                                 v.

                  JAMES LAMONT HAIRSTON,

                                             Appellant.




           On Appeal from the United States District Court
              for the Western District of Pennsylvania
                       (D.C. No. 03-cr-0132)

             District Judge: Honorable Arthur J. Schwab




            Submitted Under Third Circuit LAR 34.1(a),
                        January 23, 2007

Before: SCIRICA, Chief Judge, FUENTES, CHAGARES, Circuit Judges.

                      (Filed: March 26, 2007 )
                                     ______________

                                         OPINION

                                     ______________


FUENTES, Circuit Judge.

       James Hairston appeals his sentence, which was imposed after he pleaded guilty to

two counts of bank robbery, in violation of 18 U.S.C. § 2113(a), and one count of armed

bank robbery, in violation of 18 U.S.C. § 2113(d). Hairston also agreed to acknowledge

responsibility for an additional count of § 2113(a) bank robbery, which was charged in

his indictment, but to which he did not plead guilty. For the reasons stated below, we

hold that Hairston’s sentence is reasonable and adequately accounts for Hairston’s mental

capacity and the seriousness of his criminal history, and that the District Court otherwise

properly considered all of the 18 U.S.C. § 3553(a) factors.

                                             I.

       Because the parties are familiar with facts of this case, we will only discuss them

as necessary to our analysis. In a previous appeal before this Court, Hairston filed a

motion for summary remand of his initial 188-month sentence, which was granted with

the government’s consent. The sole purpose of the remand was to sentence Hairston in

accordance with United States v. Booker, 543 U.S. 220 (2005). On July 14, 2005, the

District Court resentenced Hairston to 180 months’ imprisonment—eight months below

the guideline range of 188 to 235 months, and well below the statutory maximum of 65

                                             2
years’ imprisonment.

       On appeal, Hairston argues that the District Court, in applying the 18 U.S.C. §

3553(a) factors, failed to consider sufficiently his mental health problems and to account

for the fact that his classification as a career offender overstated the seriousness of his

criminal history. As a result, Hairston argues, his 180-month sentence was unreasonable.

                                              II.

       We review a District Court’s imposition of a criminal sentence for reasonableness.

United States v. Booker, 543 U.S. 220, 261 (2005); United States v. Dragon, 471 F.3d
501, 505 (3d Cir. 2006); United States v. Cooper, 437 F.3d 324, 329 (3d Cir. 2006).

Cooper established the framework for our review, explaining that “we must first be

satisfied the court exercised its discretion by considering the relevant factors.” 437 F.3d

at 329. “[T]he court is not required to discuss and make findings as to each of the §

3553(a) factors ‘if the record makes clear the court took the factors into account in

sentencing.’” Dragon, 471 F.3d at 505 (quoting Cooper, 437 F.3d at 329). Nor are there

any magic words that a district judge must use when sentencing, as long as the record

shows “that the court considered the § 3553(a) factors and any sentencing grounds

properly raised by the parties which have recognized legal merit and factual support in the

record.” Cooper, 437 F.3d at 329.

       Considering these principles, Hairston’s appeal is without merit because the record

reveals that upon resentencing the Court carefully considered Hairston’s mental capacity



                                               3
and criminal history, and appropriately reduced his sentence by eight months. The Court

explained that:

       the sentence imposed [is] sufficient but not greater than necessary for the
       sentence to reflect the seriousness of the offense; promote respect for the
       law and provide just punishment for the offense; to afford adequate
       deterrence; to protect against the commission of further crimes by the
       defendant; and provide the defendant with the needed and effective
       educational or vocational training, medical care or other correctional
       treatment.

(App. 301-02.) The Court also recommended that “the defendant be placed in a facility

where he can receive mental health treatment if the Bureau of Prisons believe[s] that is

necessary.” (Id. at 301.) Although the Court did not discuss the factors stressed by

Hairston—his persistent homelessness, mental deficiency, and drug dependence—the

Court reviewed and adopted the PSR which contains the facts underlying Hairston’s

challenge to his career offender status. The Court reasonably exercised its discretion to

impose a sentence that factored in Hairston’s criminal history, including his significant

number of arrests and prior criminal convictions.

       Based on the record, it is clear that the District Court gave meaningful

consideration to all of the § 3553(a) factors and applied them reasonably to the facts of

Hairston’s case, after hearing recommendations, argument, and objections from counsel

on both sides. In this situation, we defer to the District Court because it is “in the best

position to determine the appropriate sentence in light of the particular circumstances of

the case.” See Cooper, 437 F.3d at 330 (citation omitted).



                                               4
                                           III.

      We have considered all of Hairston’s remaining arguments and conclude that they

are without merit. For the foregoing reasons, we conclude that the District Court’s

sentence was reasonable under Booker and Cooper. Accordingly, we will affirm the

judgment of sentence.




                                            5